On Petition for a Rehearing.
Davis, C. J.
On petition for rehearing, counsel for appellant insist that “the defense of ratification is never available without a plea;” and that no question of ratification is properly in the record, because it is not within the issues.
On the original hearing, counsel for appellee contended “that the facts found by the jury show a complete ratification,” etc., and counsel for appellant devoted five or six pages of typewritten argument in support of the proposition that “the learned court below predicated its judgment largely on what he deemed to be a ratification of the instrument after its alteration,” which appellant endeavored to demonstrate was wrong, on the ground that “the finding of facts contains nothing which, in our judgment, would operate in law as a ratification of the instrument.”
There was no suggestion or intimation that such facts were not within the issues, but the sole contention of counsel in their lengthy argument on this branch of the case was that the facts found by the jury were not sufficient to establish such ratification.
The question having been fully and fairly discussed and considered on this theory, the court is not required, on petition for rehearing, to examine the record to determine whether such fact was properly within the issues. It is the policy of the law to require parties to *587present all questions in the briefs originally filed, and not to permit new points to be made on petition for rehearing. Elliott’s App. Proced., section 557.
Filed April 3, 1894.
The rule of the Supreme Court has long been that new questions in a petition for rehearing will not be considered when they are such as might have been presented on the original hearing. Johnson v. Jones, Admr., 79 Ind. 141 (150); Graeter v. Williams, 55 Ind. 461 (469).
The rule is well settled that an appellate court will not go beyond the brief of appellant to search the record for reasons or errors that have not been pointed out, on which to reverse the judgment of the trial court; but the appellee, without filing any brief, is entitled to the benefit of everything in the record which may prevent a reversal, and, as to him, it is the duty of the court to search the record. The presumption is that there is no error in the proceedings in the trial court, and the burden rests on appellant to show such error as is assigned by him. Therefore, the silence of appellant on any point is construed as a waiver of such point, but this rule does not apply to appellee. The better practice, however, is for appellee to brief his case, because the court might otherwise overlook that which would, if considered, prevent a reversal, and if his cause should not be so presented, the appellee could not, as a rule, obtain a rehearing on account of such oversight of the court. Martin, Sr., v. Martin, 74 Ind. 207 (210).
A reexamination of the questions presented on the original hearing strengthens us in our conclusion that the result we then reached is correct.
Petition for rehearing overruled.